DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The first closest prior art reference is Bosewell et al., US 20140274384 A1 (hereafter referred to as Bosewell). Bosewell teaches a game control application, retrieved by a uniform resource identifier (URI) and facilitating executable code for implementing a game controller configuration. Bosewell also teaches inviting a second client device to a game session between gaming servers and a first client device. Bosewell does not teach the session identifier including information that identifier a game session and also including the game controller configuration as recited in the claims. Bosewell does not specifically teach providing a virtual game controller configuration including the virtual game controller based on the available resources of the second client device.
The second closest prior art reference is Altagar et al., US 20160279523 A1 (hereafter referred to as Altagar). Altagar teaches providing a session identifier and a software game controller to a second client device. The session identifier is included in an invitation to the second client device based on a request by a first client device. The software game controller is implemented as a virtual keyboard and is used to play the game and thereby participate in the 
The third closest prior art reference is Stamper et al., US 20070293319 A1 (hereafter referred to as Stamper). Stamper teaches a virtual game controller for a participant client device for implementing features of a game console on a mobile device based on the available memory of the mobile device. Stamper does not teach the session identifier including information that identifier a game session and also including the game controller configuration as recited in the claims. Stamper does not specifically teach providing a virtual game controller configuration including the virtual game controller based on the available resources of the second client device.
The fourth closest prior art reference is Clancy, WO 2004/004857 A1 (hereafter referred to as Clancy) Clancy teaches inviting a second client device to a gaming session based on presenting an uniform resource identifier (URI) on a display viewable by the second client device. In Clancy, the first client device accesses the game thru a player link and the URI facilitates playing the game. Upon accessing the URI, the second client device, a JAVA applet is downloaded and upon execution provides a virtual controller configuration on the second client device. Clancy does not teach the session identifier including information that identifier a game session and also including the game controller configuration as recited in the claims. Clancy 
Claims 1-14 are allowable over the prior art of record. The prior art of record fails to teach or suggest inviting a second client device to a gaming session between a first client device and a server by providing a session identifier to the second client device. A virtual game controller configuration is provided to the second user device, the virtual game controller configuration including a virtual game controller for the second client device and is provided based on the available device resources of the second client device. The session identifier is provided to the second client device. This the session identifier identifies the game session of the first client device and provides/identifies the virtual game controller configuration implementable on the second client device. The virtual game controller configuration facilitates a user of the second client device interacting in the game session of the first client device as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Silvano Maneck Malfatti et al., Using Mobile Phones to Control Desktop Multiplayer Games, teaches a BlueWave client-server framework for facilitating cross-platform multiplayer games. The client side may run on mobile devices and implements a controller for playing the game. 
Nikola Veljkovic et al., TV-Centric Multiplayer Gaming over the Cloud for Consumer Electronic Devices, teaches using each game participant‘s portable device as a controller using a first application running on the portable client devices. The portable device display a portion of the gaming elements and private game information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452